DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment has been considered and entered for the record. 




Specification
The amendment to the specification has been considered and entered for the record.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: the safety control system in claims 10 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 6, 8-12, 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,113,194 hereafter ‘194. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘194 disclsoes a method for evaluating the suitability of a test C1-containing substrate that provides a gas testing unit that includes the following: 
(i) a first bioreactor stage for evaluating the performance of a reference C1-containing substrate; (ii) a second bioreactor stage for evaluating the performance of the test C1-containing substrate; (iii) an analytical section configured for analysis of both gaseous and liquid products of the first and second bioreactors; wherein the gas testing unit is capable of being housed within a container having a volume of less than about 6 m3 and transportable to multiple locations
.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-14, 18 and 20 are rejected under 35 U.S.C. 102a2 as being anticipated by Berteau et al. (US 2016/0145563 A1 – hereafter ‘563).
‘563 discloses a modular bioreactor (Abstract) that includes the following limitations for claim 1: 
“A gas testing unit”: ‘563 discloses a bioreactor system (Fig. 1; [0055]) that is being interpreted as the gas testing unit of the instant application.  
“a first bioreactor stage for evaluating the performance of a reference C1-containing substrate”: ‘563 discloses a first bioreactor (bioreactor 112; [0055]) which is fully capable of evaluating the performance of a reference C1-containing substrate.  
“a second bioreactor stage for evaluating the performance of a test C1-containing substrate
“an analytical section configured for analysis of both gaseous and liquid products of the first and second bioreactors”: ‘563 discloses using sensors (i.e. an analytical section) that includes using gas chromatography ([0074]).  
“wherein the gas testing unit is capable of being housed within a container having a volume of less than 6 m3 and transportable to multiple locations.”: The unit of ‘563 is fully capable of having a volume less than 6m3 and is fully capable of being transportable to multiple locations.  
For claim 1, ‘563 discloses using gas chromatography ([0074]) which is being interpreted as a gas chromatograph column.  Furthermore, each bioreactor has a sensor package ([0074]) and therefore includes two columns (“combinations thereof” indicates more than one) which are fully capable of analyzing gaseous and liquid products.  
Regarding the inlet for the bioreactors, this is taught by ‘563 ([0055]).  
Regarding the substrate, this is drawn to the material operated on by an apparatus which does not structurally define the claimed invention over the prior art.  See MPEP §2115.  
For claim 2, the unit of ‘563 is fully capable of being housed in a box with a length, width and height of less than about 1.8 meters.
For claim 3, the unit of ‘563 is fully capable of being housed in a box with a length, width and height of less than about 1.6 meters.
For claim 4, the unit of ‘563 is fully capable of being housed in a box with a length, width and height of less than about 1.6 meters and the other dimensions being less than 1.3 meters.
For claim 6, ‘563 discloses that the bioreactor includes a perfusion device (device 226; Fig. 2; [0074]) where this means that the bioreactor is being interpreted as a loop bioreactor.  
For claim 8, the controller of ‘563 operates the system based on the pH of the reactor ([0074]).  
For claim 9, the control system of ‘563 monitors pH ([0074]) and adds buffers to regulate and maintain the desired pH of the system ([0072]).  
For claim 10, ‘563 discloses a carbon monoxide sensor ([0074]; i.e. the safety control device) that is connected to the controller which is fully capable of stopping the reactor based on the level of CO in the bioreactor.  

‘563 discloses a modular bioreactor (Abstract) that includes the following limitations for claim 11: 
“A gas testing unit”: ‘563 discloses a bioreactor system (Fig. 1; [0055]) that is being interpreted as the gas testing unit of the instant application.  
“a first bioreactor stage for evaluating the performance of a purified water source”: ‘563 discloses a first bioreactor (bioreactor 112; [0055]) which is fully capable of evaluating the performance of a purified water.  
“a second bioreactor stage for evaluating the performance of a local water source”: ‘563 discloses a second bioreactor (bioreactor 104; [0055]) which is fully capable of evaluating the performance of a local water source.  
“an analytical section configured for analysis of both gaseous and liquid products of the first and second bioreactors
“wherein the gas testing unit is capable of being housed within a container having a volume of less than 6 m3 and transportable to multiple locations.”: The unit of ‘563 is fully capable of having a volume less than 6m3 and is fully capable of being transportable to multiple locations.  
For claim 11, ‘563 discloses using gas chromatography ([0074]) which is being interpreted as a gas chromatograph column.  Furthermore, each bioreactor has a sensor package ([0074]) and therefore includes two columns (“combinations thereof” indicates more than one) which are fully capable of analyzing gaseous and liquid products.  
Regarding the inlet for the bioreactors, this is taught by ‘563 ([0055]).  
Regarding the substrate, this is drawn to the material operated on by an apparatus which does not structurally define the claimed invention over the prior art.  See MPEP §2115.  

For claim 12, the unit of ‘563 is fully capable of being housed in a box with a length, width and height of less than about 1.8 meters.
For claim1 3, the unit of ‘563 is fully capable of being housed in a box with a length, width and height of less than about 1.6 meters.
For claim 14, the unit of ‘563 is fully capable of being housed in a box with a length, width and height of less than about 1.6 meters and the other dimensions being less than 1.3 meters.
Claims 15 and 16 are drawn to the material operated on by an apparatus which does not structurally define the claimed invention over the prior art.  See MPEP §2115.  
For claim 17, ‘563 discloses using gas chromatography ([0074]) which is being interpreted as a gas chromatograph column.  Furthermore, each bioreactor has a sensor package ([0074]) and therefore includes two columns which are fully capable of analyzing gaseous and liquid products.  
For claim 18, ‘563 discloses that the bioreactor includes a perfusion device (device 226; Fig. 2; [0074]) where this means that the bioreactor is being interpreted as a loop bioreactor.  
For claim 20, the controller of ‘563 operates the system based on the pH of the reactor ([0074]).  
Therefore, ‘563 meets the limitations of claims 1-5, 8-17 and 20.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Berteau et al. (US 2016/0145563 A1 – hereafter ‘563).
For claims 7 and 19, ‘563 discloses a perfusion device which is being interpreted as an external recycling loop, but does not specify that the perfusion device includes pumps and pulls from the bottom and returns to the top of the bioreactor.  It should be noted that pumps are an intrinsic feature of perfusion bioreactors and are conventional and well-known within the art.  As for the arrangement of the inlets and outlets for this system, it would have been obvious for .  


Response to Arguments
Applicant's arguments filed 01/28/2021 have been fully considered but they are not persuasive. 
Applicant argues in the second paragraph on page 7 that ‘563 does not teach a gas testing unit.  This is not found persuasive as this is drawn to the intended use of the device (See MPEP §2114) and it should be noted that ‘563 discloses gas sensors ([0074]).
Regarding the processing of different gasses, this is drawn to the material operated on by an apparatus and as such, does not structurally define the claimed invention over the prior art (see MPEP §2115).  
Regarding applicant’s argument in the second paragraph on page 7 that ‘563 does not teach testing a C1-containing substrate or feeding a C1-containing substrate.  This is not found persuasive as this is drawn to the material operated on by an apparatus which does not structurally define the claimed invention over the prior art (see MPEP §2115).  
Applicant’s argument from the bottom of page 7 to the top of page 8 that the gas chromatograph of ‘563 cannot be used to determine the product of antibody and recombinant protein is not found persuasive since ‘563 discloses a gas chromatograph and therefore can test for a gas.  
Regarding the argument that ‘563 does not disclose more than one gas chromatograph column is not found persuasive as ‘563 discloses that numerous sensors can be used ([0074]) and that combinations can be used which reads on more than one gas chromatograph. Moreover, dual channel gas chromatograph columns are known and conventional within the art.  
Regarding applicant’s argument that ‘563 does not disclose the claimed dimensions and is not capable of being housing in a 6 m3 is not found persuasive as the box is not positively recited as a structural element and the reactor of ‘563 is capable of being in housed in a box with those dimensions.  
Applicant argues on page 8 that the perfusion reactor of ‘563 is not a loop reactor is not found persuasive.  Since the culture medium is looped back to the bioreactor (see Fig. 5), this reads on the loop bioreactor of the instant claim.  
Applicant’s argument on page 9 is not found persuasive as removing cells or culture medium is a conventional and well-known configuration within the art and would have been an obvious modification to one of ordinary skill in the art at the time of filing. Furthermore, contrary to applicant’s assertion, ‘563 does recirculate liquid (see Fig. 5 for example).  
Therefore, the claims stand rejected.   


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724.  The examiner can normally be reached on Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799